10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

Case 8:21-cv-00489-WFJ-AEP Document 1 Filed 03/01/21 Page 1 of 11 PagelD 1

Terrell Latrey Capers on behalf of Jepgigla Xaadity

 

In care of 6337 35" ave cir e
Palmetto, Florida
239-834-8864
Terrellcapers91@gmail.com oO
me 6s
— mm sl
UNITED STATES DISTRICT COURT az 2 =
BM Fs
FOR THE BOG 7)
?oR -
MIDDLE DISTRICT OF FLORIDA De,
OOH lb
ATO
TERRELL LATREY CAPERS ON BEHALF OF Gen
BO po
. eo 4
Petitioner, IN RE: RESTORATION OF MINOR CHILD J.X.
TO LAWFUL FATHER
vs.

PETITION FOR WRIT OF HABEAS CORPUS
STEPHANIE NUNES XAVIER, CINDY STUART

 

Respondent

PETITION

Pursuant comparable to 28 U.S.C. §2254 (Persons being held in state custody), comparable to CONSTITUTION OF
THE STATE OF FLORIDA ART.I §9,12,13,21,23 and The Constitution of The United States of America Bill of

Rights First Amendment Petition Clause, Fourth Amendment (fully Incorporated) Search and Seizure Clause and the

Ninth Amendment Non-Enumerated Rights (1791).

Terrell Latrey Capers in his capacity as Authorized Representative (hereinafter “Father”), on behalf of Jui
Xagtm (hereinafter “Petitioner”) hereby respectfully files this Petition for Writ of Habeas Corpus with the Court.
In support therefore, Petitioner shows as follows. It is important to take notice that without informing the
Father, the Respondent has unlawfally relocated with the Petitioner since January of 2020 and her Location
is unknown. There are no pending cases between any of the parties, there are no injunctions in place nor have
ever been issued between the parties, there have never been any pending investigations of abuse nor harm
committed by the Father against the Petitioner or Respondent by any agency of the Federal government nor

any State(s), Court(s). The Constitution of the United States of America does not prescribe a procedure of

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 1

 

 

Docket No. &°2\ CV 4 8 “ “ -4-

 

qa 3
10
11
12
13
14
5
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document1 Filed 03/01/21 Page 2 of 11 PagelD 2

filing specific forms to petition a Court for redress of grievances other than to simply petition the Court for

redress of grievances.

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 2

 
10
1
12
13
14
15
16
17
18
19
20

21

23
24
25
26
27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document 1 Filed 03/01/21 Page 3 of 11 PagelD 3

RELIEF SOUGHT
Petitioner JX. respectfully request that this Court grant this petition for a writ of habeas corpus to restore the

petitioner to her lawful father and direct the USMS via full faith and credit authorization to immediately locate and
take into custody the petitioner from anyone who has possession and turn the child over to Terrell Latrey Capers, the
child’s lawful father.

JURISDICTION
This Court has Jurisdiction. The petitioner is being held in unlawful custody at the time of this filing, all remedies
have been exhausted improperly due to the Courts deeming the petitioner’s authorized representative as vexatious
inapplicably and there is no remedy to resolve the issue at hand equally within the State laws of Florida. This
petition is signed and verified by Terrell Latrey Capers in his capacity as father of petitioner, acting on behalf of
petitioner. This petition names the custodian as the respondent; Stephanie Nunes Xavier and Cindy Stuart who is the
issuing authority for the unlawful order in the Circuit Court of the 13" Judicial Circuit in and for Hillsborough

County, Florida

ISSUES PRESENTED
(1) Whether this Court should grant such an extreme relief of a writ of habeas corpus when all other remedies
in the State are improperly exhausted and reasoning for requesting such an extreme remedy is due to
judicia] prejudice, fraud on the court and deprivation of rights protected by the Constitution of the United

States of America.

(2) Whether a writ of habeas under 28 U.S.C. §2254 is applicable to restore petitioner to her lawful father.

(3) Whether “in State custody” pertains to persons detained by unlawful order of a Court under the Jurisdiction

of a State by State actors.

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 3

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document1 Filed 03/01/21 Page 4 of 11 PagelD 4

CURRENT CUSTODY
(a) The Petitioner is currently in the unlawful custody of Respondent(s) Stephanie Nunes Xavier
(hereinafter “Respondent”) in an UKNOWN location, last known to be geographically in the city|
of Riverview, Florida and Cindy Stuart in the 13 JUDICIAL CIRCUIT COURT IN AND FOR

HILLSBOROUGH COUNTY, FLORIDA; under the UCCJEA.

GROUND FOR RELIEF

(a) Pursuant to 28 U.S.C. §2254(a) (1})(B)(iCii), (3)(d){2) petitioner is in State custody in violation of the
constitution of the United States of America.

(b) Terrell Latrey Capers is the Lawful father of the petitioner, asserts dominion over petitioner and in his
capacity as Father of petitioner, objects to any entity appearing to and or are currently exercising
jurisdiction over the petitioner except for this Court for the purpose of this petition.

(c) Petitioner’s father has been denied access to State Courts unlawfully and by virtue of Judicial
prejudice, has been inapplicably deemed a vexatious litigant under 68.093(2)(a) of the Florida
Statutes which improperly exhaust all remedies to the petitioner and Father.

(d) has been denied the constitutionally protected right as stated in the Bill of rights Article one; Petition
Clause within the 12" and 13" Judicial Circuit Court(s) in and for Manatee County, and the latter;
Hillsborough County, Florida.

(e) Petitioner has been denied the constitutionally protected right as stated in the bill of rights Article
four; search and seizure clause.

(f) Petitioner has been denied the constitutionally protected right as stated in the Bill of Rights Article
nine; Non-enumerated rights (1791) to the enjoyment of having access to her father, the right to not
be subjected to abuse of any kind or cruelty, the right to having a complete family unit, the right to
having the protection of her father accessible, the right to peace and love, the right to be in the
possession and custody of her father, the right to know her creator and origins and the right to the

enjoyment of the benefits thereof.

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document1 Filed 03/01/21 Page 5 of 11 PagelD 5

(g) The Petitioner has been unlawfully detained without Due Process, legal nor lawful justification, is a
minor incapable of committing an offense nor did anything at law warrant the detainment of the
petitioner.

(th) The Respondent has used the Petitioner to defraud the Federal Government and The STATE OF
FLORIDA by conversion and assignment of beneficial rights of the petitioner to the STATE OF

FLORIDA.

FACTS NECESSARY TO UNDERSTAND PETITION

1. The Father has superior lawful authority to custody and possession of the Petitioner above all others of or
in society as he is the creator of the Petitioner by his own flesh and blood in which said right to custody
and possession cannot be denied as a matter of all forms and or disciplines of law that may be applicable.
(see Exhibit A). Final Judgement of paternity was entered on January 17", 2020 establishing legitimation
of the biological legal parental relationship between the petitioner and her father Terrell Latrey Capers
through DNA evidence and recognized by the CIRCUIT COURT OF THE THIRTEENTH JUDICIAL
CIRCUIT IN AND FOR HILLSBOROUGH COUNTY, FLORIDA, signed by Robin F. Fuson; Circuit
Court Judge.

2. On august 7* 2020 the petitioner was in the lawful custody and possession of her father Terrell Latrey
Capers. The respondent was informed that the petitioner will attend an immediate family member funeral
on august 8" in Manatee County, Florida where the father and petitioner lives and will be overnight with
the father and grieving family until august 15” 2020 (8 days) as agreed upon by the respondent and the
father verbally.

3. The respondent ignored every email, text and phone call by the father pertaining to the petitioner from the
birth of the petitioner (august 14%, 2019 — present day) and was reminded on august 7" 2020 at 9:12 am off
the funeral and to have the petitioner groomed. (See exhibit B)

4. The respondent and the father did not have any enforceable agreement nor any pending Court actions

pertaining to custodial timesharing of the petitioner.

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 5

 
10
11
12
13
14
15
16
17
18
19
20
21
22
(23
24
25
26
27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document1 Filed 03/01/21 Page 6 of 11 PagelID 6

10.

11.

The father informed the respondent that they need to arrange a time and date to set up an enforceable
agreement for custodial timesharing of the petitioner on august 8" 2020. (see Exhibit C)

On august 10% 2020, at 9:38:50 A.M. the father filed notice of voluntary dismissal so that the respondent
and he could settle all issues in private. (see Exhibit D)

On august 10 the respondent filed an emergency motion stating that she “does not know who Terrell
Latrey Capers is and he has unlawful possession of J.X. and that paternity was not established”.

On august 11" 2020 at 01:18:39 A.M. the petitioner’s father filed notice to the Court of objection to the
emergency motion, fraud on the court, Judicial prejudice, perjury and to further proceed would put the
father, the petitioner and family in immediate danger and under duress would the father proceed in fear of
his life. (See Exhibit E)

On august 11" 2020, Robin F. Fuson; Circuit Court Judge, ignored all notices filed by the father of him
being under duress and in fear of his life to proceed with case, notice of voluntary dismissal of case to
settle matters privately with the respondent; granted the emergency motion, invoked the UCCJEA placing
the petitioner in State custody, signed by the respondent, stating under oath and penalty of perjury that
“paternity was not established for J.X.” and that the petitioner was in the unlawful possession of her
father.(See exhibit F)

On august 20° 2020 Robin F. Fuson recused himself from the case 20-DR-009074 after being noticed of
his Judicial prejudice, Fraud on the Court, malicious litigation, harm to the life of the father, harm to the
life of the petitioner and immediate family following the unprecedented family death of a minor
handicapped child. (See Exhibit G)

The emergency order issued was fraudulent on it’s face. According to U.S.C.S Ct App 9" Cir, Appx R
8011(d)-1: for a Court to grant such motions there must be evidence supporting allegations of irreparable
harm and or danger not just mere unverified statements by a litigant. There has never been any harm
caused by the father to the respondent, the petitioner and as a matter of fact to any person, people, man
woman or child or any member of society, nor has there ever been any investigation by any agency or
Judgement by any Court deeming the father to be of a danger to the responding or the petitioner. (See

Exhibit H)

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document1 Filed 03/01/21 Page 7 of 11 PagelD 7

12. Said emergency order is void on its face; the name of the minor child in the order and the name of the
minor child unlawfully seized is improper and fraudulent and incorrect and the Circuit Court Judge Robin
F. Fuson was and is aware of this fact by Judicial notice filed by the father. Said Judge knew he nor the
court had any jurisdiction, violated the father’s Due process rights and violated the petitioner’s
constitutional rights.

13. Robin F. Fuson was the same Circuit Court Judge who on January 17", 2020 handed the parties a Final
Judgement of Paternity (as provided in exhibit A) establishing paternity for the petitioner naming Terrell
Latrey Capers the lawful father through irrefutable DNA evidence and even after being noticed of his own
Judgement went forth with his unlawful order and conspired with the respondent to maliciously deprive
the petitioner and Father their rights as stated in the following:

(a) Article I of the Bill of Rights is constitutionally protected and is clear that the Petitioner has the right
to Petition the Court for redress of grievances. One may construe the clause mentioning
“government”, yet there are three-parts of government and the Courts fall under the Judicial Branch
of government thus giving way to the right to redress the Court for grievances. On September 1*,
2020; the Father of the Petitioner, through operation of law, petitioned the Twelfth judicial Circuit
Court for redress of grievances on behalf of the Petitioner for the return of the Petitioner to his lawful
possession from the unlawful possession of the Respondent. Said Court denied all motions and
notices deeming the father to be vexatious sua suponte, taking the unsworn statements and filings of
the Respondent as evidence, unserved on the petitioning party, without any hearing nor Due Process
given; even though under Florida Statute 68.093(2)(a) FLORIDA VEXATIOUS LITIGANT LAW
clearly states that “Action does not include actions concerning family law matters governed by the
Florida Family Law Rules of Procedure.” This effectively prevented the Petitioning party from ever
being to file any notices with the Courts or even a Notice of appealing the matter or giving notice of
Court err in which sustained the unlawful possession of the Petitioner by the Respondent. Thus,

violation of said constitutionally protected rights are and were violated.

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 7

 
10

1]

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document1 Filed 03/01/21 Page 8 of 11 PagelD 8

(b)

(c)

(d)

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS

CORPUS - 8

Article IV of the Bill of Rights protects one from the unlawful search and seizure especially that
which violates Due Process. Said constitutionally protected right was and is clearly violated
maliciously.

Petitioner has been denied the constitutionally protected right as stated in the Bill of Rights Article
Nine Non-enumerated rights (1791) to the enjoyment of having access to her father, the right to not be
subjected to abuse of any kind or cruelty, the right to having a complete family unit, the right to
having the protection of her father accessible, the right to peace and love, the right to know her
creator and origins and the right to the enjoyment of the benefits thereof. These Non-Enumerated
Rights were violated and continue to be violated simply because above mentioned rights are that of
the family in which the petitioner belongs to and are in private trust as benefits to be enjoyed from the
Father by the Petitioner. Said private Rights are concurrent and in agreeable with the Constitution and
enjoyment would not violate nor trespass on the rights of another. The Father has, since August 14",
2019- present day, tried to settle matters outside of the Courts with presentments of peace to no avail.
The Respondent is obviously unable to act as a proper custodian of the Petitioner. All administrative
remedy is exhausted. Without this Writ of Habeas Corpus, the right to the enjoyment of the benefits
transferred to the Petitioner by the Father are interfered with and a trespass on and the deprivation of
right thereof is unlawfully sustained.

The Petitioner has been unlawfully detained and, in the possession, attorned to the Respondent, by the
Respondent, maliciously, by using fraud, deceit and conspiracy to deprive the Father and Petitioner of
constitutionally protected rights since August 14", 2019. The Respondent has used serious
accusations such as Domestic abuse to gain leverage in the lower courts by twice filing for an
injunction against the Father using fraud, deceit and material misrepresentation knowingly to the
Courts. The Respondent is not and never was deemed a victim of Domestic Violence in any Court
committed by the Father. Fortunately, both injunctions were dismissed (See Exhibit I) but damaged
the image of the Father and as the matter on public record caused defamation and prejudice to the
Father and Family. The first incident occurred on September 13", 2019 the Respondent; interestingly

after being served a petition to establish custody which was filed on September 6", 2019; filed an

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document 1 Filed 03/01/21 Page 9 of 11 PagelD 9

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 9

injunction for domestic violence Without Children. Prior to said date the Respondent and Father did
not see each other after separating on June I", 2019 due to the Respondent’s mental instability and
actions that are current now such as stopping the father from being at any prenatal care appointments
for absolutely no reason. The Father daily contacted the Respondent pertaining to the Petitioner
ONLY. The Respondent used the Father’s natural concern about the Petitioner as leverage to state
harassment and nonviolent interactions such as email, text, and telephonic communications. The
Respondent admitted to alienating the Petitioner from the Father from August 14", 2019 — at that
present time of hearing on October 10“, 2019. The injunction was dismissed. The second incident
occurred January 17, 2020. On January 17", 2020, the Respondent and Father had a determination of
Paternity hearing at 8:30 a.m... the Respondent did not appear, Attorney Carl Joseph Ohall appeared
on her behalf. Paternity was established naming the Father to be the Lawful, Biological and Natural
Father of the Petitioner through Uncontested DNA evidence signed by the Respondent on Behalf of
the Petitioner. On the same day, the Respondent was out filing yet another injunction for domestic
violence, this time with children. The respondent knew all along that the Father is the father of the
Petitioner and abused court resources and continuously waste the resources of the Father, costing him
loss of business resulting in over $400,000.00 in damages, the Judicial system and most importantly
depriving the liberty of the Petitioner to be in a loving environment. Fortunately, the second
injunction was dismissed.

The Respondent has used the Petitioner to defraud the Federal Government and The STATE OF
FLORIDA by conversion. the Respondent’s sole purpose of this unlawful possession is to remain on
welfare collecting government funds in order to live rent free. The Respondent is on section 8 housing
in which caps the income potential of one who applies thus subjecting the Petitioner to living in
poverty. The respondent has collected government assistance for needy families for over 10 years
which goes against the federal governments time limits. One would also have to comply with the
STATE OF FLORIDA Department of Revenue child support program in order to continue being able
to receive those benefits. The Respondent has converted the right of the Petitioner and assigned those

rights of the Petitioner to benefits of the Father unlawfully in order to receive benefits from said

 
10

I]

15

16

17

23

24

25

26

27

28

 

 

Case 8:21-cv-00489-WFJ-AEP Document 1 Filed 03/01/21 Page 10 of 11 PagelD 10

G)

WHEREFORE, The Petitioner and The Father preserve the right to bring criminal charges and suit against

all wrongdoers if need be under 18 U.S.C. §241&242. In absent of this Court granting the request for a Writ

of Habeas Co

damages and

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS

CORPUS - 10

STATE and is clearly using the incompetence of the Petitioner to further create more public debt,
prohibit any assistance the Father will give to the Petitioner all in order to live Rent free and defraud.
The Petitioner has yet to inform the Florida Department of Revenue that paternity was established for
the Petitioner and the Petitioner has not been abandoned.

The respondent is a dependent of the State of Florida which draws and has drawn a bias against the
father in litigating the issues at State level Courts. There are no State laws in which give remedy to a
father exercising his right to custody and or possession of minor child and would be futile to do so as
the Statutes governing the State Courts appear to be bias and in violation of the equality clause of the
14" Amendment “equal protection of the laws’. An example of such statute is “Florida statute
744.901(1) “The mother of a child born out of wedlock is the natural guardian of the child and
is entitled to primary residential care and custody of the child unless the court enters an order

stating otherwise.”

rpus, these wrongful acts will continue, forevermore, causing further irreparable harm,

unlawful detainment of child in State Custody in violation of the rights thereof.

Relief requested.

1. The Petitioner ask for this Court to grant relief from unlawful order issued by the then acting
Circuit Court Judge Robin Fuson for the Thirteenth Judicial Circuit Court through the
immediate issuance of Writ of Habeas Corpus, returning Petitioner to the lawful possession off
Terrell Latrey Capers, the natural and lawful father of Petitioner from the unlawful possession
of the Respondent with the assistance of the USMS without delay.

2. Grants any such further relief that this Court may deem to be just and proper.

Dated this‘ of March 2021

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

Case 8:21-cv-00489-WFJ-AEP Document1 Filed 03/01/21 Page 11 of 11 PagelD 11

Signed under the penalty of perjury preserving all rights and waiving non.

Ag—

Terréfl Latrey Capers: SUERCHES Ty senative on
behalf of Jetectgie X AWE

(ix neSStd- ed

   

Syire 9
STATE OF FLORIDA COUNTY OF [YY ee

The foregoing instrument was acknowledged before me this [ day of() a : aa »by ere! / ONE
asQutnea rized 0, Epc tS tnabi yt for ye evade ny Kowt™

 

 

(Seal) SN eee, GARRETT GENTER

iy ee Public-State of Florida
= Commission # HH 74145
My Commission Expires
oi December 21, 2024

Signature of Notary Public

ne
ot 1 &,
“ah

 

 

 

 

 

 

Print, Type/Stamp Name of Notary

Personally known:

OR Produced Identification: x
Type of Identification Produced OS Dass pork

IN RE: RESTORATION OF MINOR CHILD J.X. TO LAWFUL FATHERPETITION FOR WRIT OF HABEAS
CORPUS - 11

 

 
